ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Marine Electric Systems, Inc.                )      ASBCA No. 58630
                                             )
Under Contract No. NOOl 74-06-C-0015         )

APPEARANCE FOR THE APPELLANT:                       Ms. Caroline Coniglio
                                                     Controller

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Contract Disputes Resolution Center
                                                     Boston, MA

                                  ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is hereby
dismissed with prejudice subject to reinstatement only in the event the settlement is not
consummated. Any request to reinstate the subject appeal must be filed within three years of
the date of this Order.

      Dated: 4 December 2014



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58630, Appeal of Marine Electric
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                               2